Order entered July 9, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00442-CR

                                 ROCKY MORRIS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F95-01315-U

                                            ORDER
       This appeal follows the trial court’s findings pursuant to article 64.04 of the Texas Code

of Criminal Procedure regarding the results of the post-conviction DNA testing conducted in the

case. The clerk’s record has been filed, but no reporter’s record has been filed.

       Accordingly, the Court ORDERS Peri Stromberg, official court reporter of the 291st

Judicial District Court to file, within THIRTY DAYS of the date of this order, either the

reporter’s record or written verification that no hearings were conducted regarding appellant’s

motion for post-conviction DNA testing.

       We ORDER appellant to file his brief within SIXTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri

Stromberg, Official Court Reporter, 291st Judicial District Court, and to Michael Casillas, Dallas

County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Rocky Morris,

No. 12076456, Dallas County Jail, P.O. Box 660334, Dallas, TX 75266-0334.


                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE